UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2013 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to KORE RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 000-54977 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 176-22 Sagun-Dong, Seongd, Seoul Korea 133-187 (Address of principal executive offices) 82-1040-427863 (Registrant’s Telephone Number) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[X] Yes[ ] No The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of April 15, 2014 was $100,000 based upon the price ($0.02),our common stock is not presently traded, but is quoted on the OTC Bulletin Board. The selling shareholders may sell their shares at $0.02 per share or at prevailing market prices or privately negotiated prices. This number of shares of common stock are held by persons other than executive officers, directors and five percent stockholders of the registrant without conceding that any such person is an “affiliate” of the registrant for purposes of the federal securities laws. As of April 15, 2014, there were 110,000,000 shares of the registrant’s $0.001par value common stock issued and outstanding. Documents incorporated by reference: None Explanatory Note This Amendment No.1 on Form 10-K/A (this “Amendment”) of Kore Resources Inc. for the fiscal year ended December 31, 2013 is solely to correct certain information inadvertently omitted from the cover page and to furnish Exhibit 101 to theForm 10-Kin accordance with Rule 405 of Regulation S–T. This Amendment No.1 to the Form10-Kspeaks as of the filing date of the Form10-K (the "Filing date"), does not reflect events that may have occurred subsequent to the filing date, and does not modify or update in any way disclosures made in the Form10-K as filed onApril15, 2014. 2 PART IV ITEM 15. EXHIBITS. (a) Exhibits Exhibit Number Description of Exhibit Filing Articles of Incorporation Filed with the SEC on March 28, 2013as part of our Registration Statement on Form S-1. Bylaws Filed with the SEC on March 28, 2013as part of our Registration Statement on Form S-1. Minerals Lease and Agreement between Kore Resources, Inc. and Claremont Nevada Mines. Filed with the SEC on March 28, 2013 as part of our Registration Statement on Form S-1. Code of Ethics Filed with the SEC on March 28, 2013as part of our Registration Statement on Form S-1. Certification of Principal Executive Officer Pursuant to Rule 13a-14 Filed herewith. Certification of Principal Financial Officer Pursuant to Rule 13a-14 Filed herewith. CEO and CFO Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Filed herewith. 101.INS* XBRL Instance Document Filed herewith. 101.SCH* XBRL Taxonomy Extension Schema Document Filed herewith. 101.CAL* XBRL Taxonomy Extension Calculation Linkbase Document Filed herewith. 101.LAB* XBRL Taxonomy Extension Labels Linkbase Document Filed herewith. 101.PRE* XBRL Taxonomy Extension Presentation Linkbase Document Filed herewith. 101.DEF* XBRL Taxonomy Extension Definition Linkbase Document Filed herewith. *Pursuant to Regulation S-T, this interactive data file is deemed not filed or part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, and otherwise is not subject to liability under these sections. [Signature Page to Follow] 3 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the Company caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. KORE RESOURCES INC. Date: July 7, 2014 By: /s/ Young Ju Yi Name: Young Ju Yi Title: President, Secretary, Treasurer, Director (Principal Executive, Financial and Accounting Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: July 7, 2014 By: /s/ Young Ju Yi Name: Young Ju Yi Title: President, Secretary, Treasurer, Director (Principal Executive, Financial and Accounting Officer) Date: July 7, 2014 By: /s/ Woo Jong Yoo Name: Woo Jong Yoo Title: Director 4
